Dismissed and Opinion Filed January 16, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01097-CV

                    IN THE INTEREST OF G.E. AND S.E., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15472

                              MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                    Opinion by Justice Lang

       Appellant’s brief in this case is overdue. By postcard dated December 5, 2017, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed her brief, an extension motion, or otherwise corresponded with the

Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                    /Douglas S. Lang/
171097F.P05                                         DOUGLAS S. LANG
                                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF G.E. AND S.E.,                  On Appeal from the 254th Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-11-15472.
No. 05-17-01097-CV                                 Opinion delivered by Justice Lang. Justices
                                                   Brown and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 16th day of January, 2018.




                                             –2–